OPINION — AG — QUESTION(1): WHERE JURORS ARE EXCUSED AND NOT KEPT TOGETHER IN CIVIL AND CRIMINAL CASES IN THE DISTRICT, SUPERIOR OR CUNY COURT, MAY THE EXPENSE FOR THEIR MEALS BE PAID FROM THE COURT FUND? — NEGATIVE, QUESTION(2) WHERE THE JURORS ARE KEPT TOGETHER IN CIVIL AND CRIMINAL CASES IN THE DISTRICT, SUPERIOR OR COUNTY COURTS, MAY THE EXPENSE FOR THEIR MEALS AND LODGING BE PAID FORM THE COURT FUND? — OPINION DATED JUNE 9, 1934 "THE BOARD AND LODGING OF JURORS KEPT TOGETHER AFTER FINAL SUBMISSION OF A CIVIL CASE MAY PROPERLY BE REGARDED AS COURT EXPENSE CONTEMPLATED BY THE 1933 ACT (COURT FUND LAW) AND MAY BE PAID OUT OF SAID COURT FUND AFTER APPROPRIATION BY THE EXCISE BOARD. ALSO OPINION DATED DECEMBER 22, 1938" THE ATTORNEY GENERAL IS, THEREFORE, OF THE OPINION THAT THE COSTS OF MEALS AND LODGING OF JURORS KEPT TOGETHER DURING A CIVIL TRIAL PURSUANT TO 12 Ohio St. 1961 580 [12-580], MAY LAWFULLY BE PAID FROM THE COURT FUND OF THE COUNTY AFTER APPROPRIATION BY THE EXCISE BOARD, AND THAT SAME MAY NOT BE ASSESSED AS COSTS IN THE CASE "THEREFORE THE COSTS OF MEALS AND LODGING OF JURORS KEPT TOGETHER DURING A CIVIL TRIAL MAY BE PAID OUT OF THE COURT FUND. QUESTION(3): IN THE INSTANCE ABOVE MENTIONED, MAY THE EXPENSE OF MEALS FOR BAILIFFS, WHEN IN CHARGE OF A JURY, BE PAID FROM THE COURT FUND? — NEGATIVE CITE: 19 Ohio St. 1965 Supp., 551 [19-551], 62 Ohio St. 1961 323.1 [62-323.1], 22 Ohio St. 1961 892 [22-892] 28 Ohio St. 1965 Supp., 86 [28-86] (BILL PIPKIN)